Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 1-6 and 9 - 15    are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
 A method for calculating a luminance value of a region of interest, comprising: determining a region of interest where an object of interest is located in a current video frame, and determining a state of the object of interest, wherein the object of interest is a surveillance object and the state of the object of interest is an orientation of the surveillance object; dividing the region of interest into a preset number of sub-region blocks, and obtaining a luminance value of each of the sub-region blocks; determining a weight for the luminance value of each of the sub-region blocks in the region of interest according to correspondences between preset states of the object of interest and weights for luminance values of the sub-region blocks in the region of interest, and the state of the object of interest; wherein, an orientation of  a human face corresponds to the preset number of weights for luminance values; and integrating luminance values of the sub-region blocks in the region of interest  wherein, before calculating an average luminance value of the regions of interest in the current video frame according to the luminance values of all the regions of interest, the method further comprises: determining a degree of influence that the luminance value of each of the regions of interest has on the average luminance value of regions of interest; and determining a region of interest having a degree of influence higher than a preset threshold as a region of interest of a first type, according to the determined degree of influence that the luminance value of each of the regions of interest has on the average luminance value of the regions of interest; wherein, the average luminance value of regions of interest in the current video frame is calculated according to the luminance values of all the regions of interest of the first type.


Regarding Claim 1: Claim 1 is   rejected under 35 U.S.C 103 over Xiaochen Hu (NPL Doc.: “Face Image Illumination Quality Assessment for Surveillance Video Using KPLSR ”- 2016 International Conference on Progress in Informatics and Computing (PIC); doi:
10.1109/PIC.2016.7949520;Published: 19 June 2017, Pages 330-333) in view of NAKATA et al.(USPUB 20170112382) and further view of SABE et al. (USPUB 20090060290) teaches  A method for calculating a luminance value of a region of interest, comprising: determining a region of interest where an object of interest is located in a current video frame, and determining a state of the object of interest, wherein the object of interest is a surveillance object and the state of the object of interest is an orientation of the surveillance object; dividing the region of interest into a preset number of sub-region blocks, and obtaining a luminance value of each of the sub-region blocks; determining a weight for the luminance value of each of the sub-region blocks in    limitations respectively (detailed rejection of the claim mentioned within Office Action dated 7/13/2021) within claim 1,  but does not teach the limitations  that was amended by the applicant based on objected Allowable claim limitation of Claim 8  (mentioned within Office Action dated  7/13/2021) , " wherein, before calculating an average luminance value of the regions of interest in the current video frame according to the luminance values of all the regions of interest, the method further comprises: determining a degree of influence that the luminance value of each of the regions of interest has on the average luminance value of regions of interest; and determining a region of interest having a degree of influence higher than a preset threshold as a region of interest of a first type, according to the determined degree of influence that the luminance value of each of the regions of interest has on the average luminance value of the regions of interest; wherein, the average luminance value of regions of interest in the current video frame is calculated according to the luminance values of all the regions of interest of the first type.”




3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637